Filed 11/1/21 In re L.A. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE

In re L.A., et al., Persons Coming                               B310329
Under the Juvenile Court Law,                                    (Los Angeles County
                                                                 Super. Ct. No. 20CCJP04574)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent

         v.

R.A.,

         Defendant and Appellant.



      APPEAL from orders of the Superior Court of Los Angeles
County, Emma Castro, Judge Pro Tempore. Affirmed.
      Jacob I. Olson, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and David Michael Miller, Deputy
County Counsel, for Plaintiff and Respondent.
       R.A. (Mother) challenges the case plan the juvenile
court ordered for her in dependency proceedings regarding her
three adopted children. We conclude the court did not abuse
its discretion by requiring R.A. to participate in both individual
and anger management counseling. Accordingly, we affirm.

                          BACKGROUND
       In 2014, Mother and her husband1 adopted L.A.
(born 2004), J.A. (born 2005), and A.A. (born 2009) following
dependency proceedings and failed reunification efforts with the
children’s biological parents. Mother is the children’s biological
great aunt.
       In August 2020, the Los Angeles Department of Children
and Family Services (DCFS) received two referrals regarding
then-16-year-old L.A. The first referral alleged that Mother
searched for a cell phone Mother believed L.A. was hiding by
putting her hands in L.A.’s underwear and putting her fingers
in L.A.’s vagina. It further alleged that when Mother eventually
found the phone, she grabbed L.A.’s hair, threw her to the floor,
and permitted Mother’s adult son to kick L.A. in the back.
Following the incident, L.A. ran away to her uncle’s home in
San Diego.
       The second referral alleged that L.A. feared for her safety
after returning to Mother’s home and was contemplating running
away again. It further alleged that Mother had been coaching
L.A. and her siblings not to tell anyone, especially social workers
and police, about what was going on in the home.



      1   Mother’s husband is not a party to this appeal.




                                  2
       In August 2020, DCFS initiated dependency proceedings
by filing a Welfare and Institutions Code section 3002 petition
alleging that Mother had been physically abusing the children
for years. Specifically, the petition alleged the events reflected
in the first referral, as well as that Mother regularly abused
L.A. “by striking the child’s face, grabbing the child by the hair
and dragging the child by her hair on to the floor[,]” that Mother
“struck the child’s face and caused the child to sleep on the floor
without a blanket[,]” and that Mother had on numerous occasions
“pulled the child’s hair, struck the child’s arms, legs and feet with
objects including spoons, a pan and a broom” and “forced the
children to kneel for extended periods of times, up to six hours.”
The petition alleged Mother similarly abused L.A.’s siblings,
J.A. and A.A., on a regular basis. Mother submitted to DCFS’s
recommendation that the children be detained from her (and her
husband’s) care.
       At the combined jurisdiction/disposition hearing, the
court sustained the petition. Neither Mother nor any other
party has challenged the court’s jurisdictional findings, and
DCFS presented extensive evidence at the hearing to support
those findings. This evidence included consistent reports from
all three children that Mother’s physical abuse had been regular
and ongoing for years. The children were initially hesitant to
speak with DCFS about Mother’s abuse, and only shared it when
interviewed in private, explaining that they feared retaliation by
Mother. In addition, Mother told J.A. that, if he reported what



      2All further statutory references and citations are to the
Welfare and Institutions Code.




                                 3
was happening, he and his siblings would be placed in separate
foster homes.
       Mother’s physical abuse sometimes left injuries on the
children, such as bruises or welts on their heads where Mother
struck them with a pan or a broomstick, and bleeding scabs
on J.A.’s ears from Mother pulling on them. As to the incident
of Mother inappropriately touching L.A.’s vagina and breasts,
several witnesses described how Mother, in an effort to find and
retrieve a cell phone from L.A., placed her hands under L.A.’s
clothing and ultimately placed her fingers in L.A.’s vagina and
“continued moving her hand in and around the child’s vaginal
area,” all while yelling and cursing at L.A. L.A. repeatedly asked
Mother to stop and tried to move away during this incident, but
Mother “forcibly held [L.A.]”
       In addition to evidence of physical abuse, DCFS presented
extensive evidence of Mother degrading and being cruel to the
children in various ways. For example, when L.A. was crying
after the incident during which Mother inappropriately touched
L.A.’s vaginal area, Mother ridiculed her for crying and took
photographs of L.A. in distress. Mother regularly told all three
children she had never wanted to adopt them, excluded them
from family events, called them names and yelled at them,
blamed and punished them for things Mother’s biological children
had done, and told them they were only part of the family as a
source of income. On one occasion, when Mother believed the
children had eaten some candy, Mother instructed J.A. to lie
down on the kitchen floor while Mother was holding a knife
and told him she was going to cut him open to retrieve the candy.
On this same occasion, Mother ran a knife along A.A.’s chest and




                                4
stomach and poked A.A. with the knife while making similar
threats.
       During interviews and in her testimony (which the
juvenile court expressly found was not credible), Mother
consistently denied all allegations against her—and any form
of corporal punishment whatsoever—claiming that maternal
relatives had conspired with the children to falsely accuse her
of abuse, and that L.A.’s “behavioral problems” were the source
of the family’s dysfunction. Nevertheless, as noted, Mother
has not challenged the court’s jurisdictional findings based
on physical abuse.
       At disposition, the juvenile court declared the children
dependents of the court, removed them from Mother, and
ordered Mother to participate in family reunification services.
These included parenting classes, individual counseling,
anger management counseling, and conjoint counseling with
the children. The court denied Mother’s request that she be
allowed to participate in either individual counseling or anger
management counseling instead of both. The court explained
that the nature of the abuse—including specifically, “[t]he use
of implements to strike children and leave marks on children’s
bodies on a regular and ongoing basis, [and] the use of physical
punishment by having children kneel outside on hard surfaces
such as cement or patio floors for extended periods of time”—
indicated Mother had anger management issues “towards these
children” that could not be addressed with individual counseling
alone.
       Mother filed a timely notice of appeal challenging the
court’s jurisdictional and dispositional orders.




                                5
                          DISCUSSION
       On appeal, Mother challenges only the case plan contained
in the dispositional orders. “We review the juvenile court’s
disposition case plan for an abuse of discretion.” (See In re I.R.
(2021) 61 Cal.App.5th 510, 522.) Mother contends the court
abused its discretion by ordering her to participate in both anger
management and individual counseling, because the orders were
“overly burdensome and contrary to her family’s needs.” We
disagree and affirm.
       Section 362, subdivision (d) authorizes the juvenile court
to “direct any reasonable orders to the parents” of a dependent
child as the court deems necessary and proper to ensure
appropriate care, supervision, custody, conduct, maintenance,
and support of the child, including orders containing “a direction
to participate in a counseling or education program,” provided
that the “program in which a parent or guardian is required to
participate shall be designed to eliminate those conditions that
led to the court’s finding that the child is a person described
by Section 300.” (§ 362, subd. (d).) Thus, although section 362
grants juvenile courts broad discretion to fashion family case
plan orders, such orders must be both “reasonable” and tailored
to addressing the issues leading to juvenile court jurisdiction.
(Ibid.; see In re D.P. (2020) 44 Cal.App.5th 1058, 1071; In re
Nolan W. (2009) 45 Cal.4th 1217, 1229.) A case plan “ ‘ “must
be appropriate for each family and be based on the unique facts
relating to that family.” ’ ” (In re Basilio T. (1992) 4 Cal.App.4th
155, 172, superseded by statute on another point in In re
Lucero L. (2000) 22 Cal.4th 1227, 1239−1242.)
       Mother contends that requiring her to participate in anger
management counseling was “not [a requirement] designed to




                                 6
eliminate those conditions that led to the court’s jurisdiction”
(boldface omitted), because the abuse leading to juvenile court
jurisdiction “did not appear to be fueled by uncontrollable anger,
but rather, was the result of poor parenting skills that appeared
to have gone on for too long. . . . While appellant was likely often
angry when enacting poor parenting decisions, anger issues were
not a condition that led to dependency jurisdiction in this case.”
Mother offers no basis for this characterization of the record,
with which we disagree. The record evidences consistent acts
of physical abuse, the violent and cruel nature of which alone
provides a basis on which the court reasonably could have
concluded that these acts were at least in part the result of
Mother’s inability to manage her anger towards the children.
Further supporting this conclusion is evidence that Mother
constantly yelled at the children and called them names.
       Mother further argues that the case plan requirement
that she participate in both anger management and counseling
was “overly burdensome” because counseling alone would be
“sufficient to assist [her] in eliminating the conditions that
led to dependency jurisdiction.” This argument fails for the
reasons discussed above, as the court did not err in concluding
individual counseling alone would be insufficient. Mother
identifies no other reason why the court-ordered case plan was
overly burdensome. In any event, although “[j]uvenile courts
should be mindful of the burdens their disposition orders impose
on parents already grappling with difficult conditions and
circumstances[,] . . . the paramount concern always must be
the child’s best interests, and we cannot reverse a disposition
order reasonably fashioned to eliminate the conditions that
led to dependency jurisdiction, no matter how burdensome its




                                 7
requirements may seem from the parent’s perspective.” (In re
D.P., supra, 44 Cal.App.5th at pp. 1071−1072.)
       The court acted within its discretion in ordering Mother
participate in anger management in addition to individual
counseling as part of her case plan.

                         DISPOSITION
      The court’s dispositional orders are affirmed.
      NOT TO BE PUBLISHED.




                                    ROTHSCHILD, P. J.
We concur:




                  CHANEY, J.




                  CRANDALL, J.*




      *Judge of the San Luis Obispo Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                8